Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea for guiding human participants to play an exercise card game through organized human activity and through steps that could be carried out mentally, without significantly more. 
Eligibility Step 2A Prong One: The Examiner finds that the instant claimed invention is directed to the abstract idea of guiding human beings to follow rules and instructions to conduct an exercise game activity. The abstract idea claimed in independent claims 1 and 16 includes the steps of: Arranging a deck of cards face down on an array...directing a first participant to flip over the first and second cards...directing the participants other than the first participant to perform the exercise in the identified number of repetitions shown on the face of the two cards...removing the first and second cards from the array...directing the first participant to cast a token...directing the first participant to perform the exercise in the identified number of repetitions of the first card in response to the cast token showing the first side and directing the first participant to perform the exercise in the identified number of repetitions of the second card in response to the cast token showing the second side...and replacing the first and second 
MPEP 2106.04(a) enumerates groupings of abstract ideas based on relevant case law, which includes "Certain methods of organizing human activity...managing personal behavior... or interactions between people (including social activities, teaching, and following rules or instructions.) An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011. The Examiner determines that the instant claims recite all of the above features - methods of organizing human activity, managing personal behavior and interactions between people including social activities, teaching, and following rules or instructions, which are also analogous to “rules for playing games,” identified to be abstract in In re Marco, as the instant invention represents a social card game.
The Examiner also finds that the instant claims are directed to mental processes, which is another category of abstract ideas recognized by the courts. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A. 
MPEP 2106.04(a)(2) III. “Mental processes” also describes that, 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
MPEP 2106.04(a)(2) III. "Mental processes" further explains that, 
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.");  [...] The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the 

In the instant case, the claims do not provide any details as to the specifications or manufacture of the recited 'deck of cards [...] each of the cards having exercise indicia thereon' and as such these cards could reasonably encompass exercise instructions conceived in the human mind and written via pen and paper to instruct other humans to perform organized activity by following rules or instructions. The cards and also the token qualify as the sort of "physical aid" that helps a person perform a mental step but that do not negate the mental nature of the limitations that form the claimed abstract idea. In the computer embodiment recited in claims 16-20, this is the sort of “apply it” scenario that fails to establish eligibility, wherein an abstract idea capable of being implement by human beings through organized activity and mental steps is merely recited as being applied in a generic technological environment. 
Eligibility step 2A Prong Two: In prong two, the Examiner has evaluated whether the claimed invention as a whole integrates the abstract idea into a practical application of the  The Examiner has determined that the instant claims do not integrate the abstract idea into a practical application because the claimed invention does not recite an improvement to the functioning of a computer or improvement to a technology or technical field, it does not implement the abstract idea using a particular machine or manufacture that is integral to the claim (neither a deck of cards, which does not have any function of its own and is essentially nonfunctional descriptive material or “printed matter” used to convey meaning to a user without affecting the function of any device itself, nor a conventional token of uncertain specifications would qualify as particular machines or manufacture), there is no transformation or reduction of a particular article to a different state or thing, or any application of the abstract idea in any meaningful way being linking the idea to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Eligibility Step 2B: The Examiner has determined that the instant claims do not recite an inventive concept because the instant claims do not recite "significantly more." The instant claims, for example, do not recite an improvement to the functioning of a computer or improvement to a technology or technical field, do not implement the abstract idea using a particular machine or manufacture that is integral to the claim, there is no transformation or reduction of a particular article to a different state or thing, or any application of the abstract idea in any meaningful way being linking the idea to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715